Title: From James Madison to Charles Pinckney, 13 June 1802 (Abstract)
From: Madison, James
To: Pinckney, Charles


13 June 1802, Department of State, Washington. Introduces the bearer, William Cooke, who has a claim against Spain “which he is going to Madrid to prosecute—and it will of course be patronized and urged by you as far as may be proper.”
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). 1 p. This letter evidently was never delivered, for Cooke did not sail for Madrid until 1803 (see JM to Pinckney, 22 Dec. 1802 and 7 Apr. 1803 [ibid.]). For Cooke and his claim, see Cooke to JM, 27 Nov. 1801, and JM to Cooke, 3 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:277 and n. 1, 438).


